l by defendant from a judgment of the County Court, Suffolk County, rendered December 15, 1975, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Under the facts adduced at the trial, we believe that appellant’s guilt was demonstrated beyond a reasonable doubt, that the court properly refused to suppress evidence seized during a search of the vehicle appellant was driving when apprehended and that the sentence meted out was appropriate, given appellant’s background and the fact that he was a second felony offender. Appellant’s remaining contentions on this appeal have been considered and found to be without merit. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.